Name: Council Regulation (EU) 2018/121 of 23 January 2018 amending Regulation (EU) No 560/2014 establishing the Bio-based Industries Joint Undertaking (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: energy policy;  financing and investment;  research and intellectual property;  European construction;  technology and technical regulations;  business classification
 Date Published: nan

 26.1.2018 EN Official Journal of the European Union L 22/1 COUNCIL REGULATION (EU) 2018/121 of 23 January 2018 amending Regulation (EU) No 560/2014 establishing the Bio-based Industries Joint Undertaking (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 187 and the first paragraph of Article 188 thereof, Having regard to the proposal from the European Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EU) No 560/2014 (3) established the Bio-based Industries Joint Undertaking (BBI Joint Undertaking). (2) Article 12(4) of the Statutes of the BBI Joint Undertaking, set out in the Annex to Regulation (EU) No 560/2014 (the Statutes), states that the financial contribution by the members of the BBI Joint Undertaking other than the Union to operational costs is to be at least EUR 182 500 000 over the period provided for in Article 1 of Regulation (EU) No 560/2014, that is to say from the establishment of the BBI Joint Undertaking until 31 December 2024. (3) The Bio-based Industries Consortium Aisbl (BIC), which is a member of the BBI Joint Undertaking other than the Union, continues to be ready to support the operational costs of the BBI Joint Undertaking for the amount set out in Article 12(4) of the Statutes. It has however proposed an alternative mode of financing through financial contributions made by its constituent entities at the indirect actions' level. (4) The objective of the Joint Technology Initiative on Bio-based Industries to carry out activities through the collaboration of stakeholders along the entire bio-based value chain, including small and medium-sized enterprises, research and technology centres and universities can be achieved only by enabling BIC and its constituent entities to deliver the financial contribution not only as payments to the BBI Joint Undertaking but also as financial contributions to indirect actions funded by the BBI Joint Undertaking. (5) It is therefore necessary to amend the Statutes in order to enable BIC and its constituent entities to deliver the financial contribution for the full amount set out in Article 12(4) of the Statutes, allowing those contributions to be made not only as payments to the BBI Joint Undertaking but also as financial contributions to indirect actions funded by the BBI Joint Undertaking and to be reported to the BBI Joint Undertaking, HAS ADOPTED THIS REGULATION: Article 1 Article 12 of the Statutes of the Bio-based Industries Joint Undertaking, as set out in the Annex to Regulation (EU) No 560/2014, is amended as follows: (1) in paragraph 3, point (b) is replaced by the following: (b) financial contributions by the members other than the Union or their constituent entities;; (2) paragraph 4 is replaced by the following: 4. The financial contributions by the members other than the Union or their constituent entities to the operational costs referred to in paragraph 3(b) shall be at least EUR 182 500 000 over the period provided for in Article 1 of this Regulation. These financial contributions shall be made as payments to the BBI Joint Undertaking or as financial contributions to indirect actions funded by the BBI Joint Undertaking.. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2018. For the Council The President V. GORANOV (1) Opinion of the European Parliament of 24 October 2017 (not yet published in the Official Journal). (2) Opinion of the European Economic and Social Committee of 27 April 2017 (not yet published in the Official Journal). (3) Council Regulation (EU) No 560/2014 of 6 May 2014 establishing the Bio-based Industries Joint Undertaking (OJ L 169, 7.6.2014, p. 130).